In re Disciplinary Counsel, La.St.Bar;—Other(s); applying for motion for interim suspension pursuant to Rule XIX, Section 19 C&E.
Interim suspension granted.
*691ORDER
Considering the foregoing Petition for Interim Suspension:
Pursuant to Article V, Section 5 of the Louisiana 1974 Constitution as well as the inherent powers of this Court to regulate the practice of law,
IT IS ORDERED, ADJUDGED AND DECREED that the respondent, CAPTAIN JACK WYLY, attorney at law, be and he is hereby interimly suspended until further orders of this Court.
The Office of Disciplinary Counsel is directed to institute disciplinary proceedings pursuant to Louisiana Supreme Court Rule XIX, Section 11.
/s/ Catherine D. Kimball SUPREME COURT JUSTICE
KNOLL, J., not on panel.